Order filed August 1, 2013




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00398-CV
                                    ____________

                           EX PARTE C.L.M., Appellant


                       On Appeal from the 412th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 71356

                                     ORDER

      Appellant’s brief was due July 17, 2013. No brief or motion for extension of
time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
August 30, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                       PER CURIAM